Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi US 20160150490 in view of Chen US 20120275398.

Regarding claims 1, 6, and 11, Ouchi teaches a method of reporting channel state information (CSI) based on a priority in a wireless communication system, the method performed by a terminal comprising:
receiving, from a base station, downlink control information (DCI) including a reporting trigger for a plurality of pieces of CSI using periodic reporting ([0064]).

Ouchi is silent on reporting specific CSI determined based on a predetermined rule among the plurality of pieces of CSI when at least any one of time resources and frequency resources for reporting between the plurality of pieces of CSI is identical / “same subframe”,
wherein the specific CSI is CSI prioritized based on the predetermined rule among the plurality of pieces of CSI.
Chen teaches reporting specific CSI determined based on a predetermined rule among the plurality of pieces of CSI when at least any one of time resources and frequency resources for reporting between the plurality of pieces of CSI is identical,
wherein the specific CSI is CSI prioritized based on the predetermined rule among the plurality of pieces of CSI (transmitting periodic measurement reports comprises transmitting periodic CSI reports for only one component carrier in a subframe, wherein prioritization among component carriers with periodic CSI reports due in a same subframe is based at least in part on a report type for each component carrier, claim 6).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Ouchi by reporting specific CSI determined based on a predetermined rule among the plurality of pieces of CSI when at least any one of time .

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Ouchi and Chen as applied to claims 1 and 6 above, and further in view of Yang US 20130114554.

Although Chen teaches wherein the predetermined rule includes prioritizing CSI having for which at least any one of the time resource or the frequency resource is identical, the combination is silent on prioritizing CSI having a long period among the plurality of pieces of CSI.
Yang teaches prioritizing CSI having a long period among the plurality of pieces of CSI ([0116]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Chen by prioritizing .

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Ouchi and Chen as applied to claims 1 and 6 above, in view of Yuan US 20200322030.

The combination is silent on wherein the predetermined rule includes prioritizing semi-persistent CSI (SP-CSI) over periodic-CSI (P-CSI) when the plurality of pieces of CSI for which at least any one of the time resource or the frequency resource is identical has an identical period.
Yuan teaches wherein the predetermined rule includes prioritizing semi-persistent CSI (SP-CSI) over periodic-CSI (P-CSI) when the plurality of pieces of CSI for which at least any one of the time resource or the frequency resource is identical has an identical period (claim 1).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   prioritizing semi-persistent CSI (SP-CSI) over periodic-CSI (P-CSI) when the plurality of pieces of CSI for which at least any one of the time resource or the frequency resource is identical has an identical period, as shown by Yuan. This modification .

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Ouchi and Chen as applied to claims 1 and 6 above, in view Park US 20130294352.

The combination is silent on the predetermined rule is transmitted through higher layer signaling.
Park teaches the predetermined rule is transmitted through higher layer signaling (The predetermined rule related to the periodic PUSCH CSI feedback may be configured through higher layer signaling , [0138]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the predetermined rule is transmitted through higher layer signaling, as shown by Park. This modification would benefit the system by providing a proven, reliable method for transmitting the predetermined rule.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476